Case 1:18-cv-12304-AT Document 33 Filed 08/19/19 Page 1of5

UNITED STATED DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

C. A. INFANT BY MOTHER AND

NATURAL GUARDIAN JACQUELINE
PACHECO AND JACQUELINE PACHECO SECOND AMENDED COMPLAINT
INDIVIDUALLY

 

Plaintiff(s), 18CV 12304
-against-
BOB’S DISCOUNT FURNITURE

CORPORATION and JOSEPH CORY
HOLDINGS, LLC.

 

Defendant(s).

 

Plaintiffs, by their attorney, MIRMAN, MARKOVITS & LANDAU, P.C., for their
amended complaint against the Defendants, allege as follows:

AS AND FOR A FIRST CAUSE OF ACTION
ON BEHALF OF C.A. AN INFANT

1. The basis for jurisdiction herein is by reason of diversity of citizenship under 28
U.S.C. §1332 in that all Plaintiff's are citizens of New York in that C.A. infant and Pacheco both
reside and are domiciled in New York, New York and that both defendants are foreign
corporations with foreign principal places’ of business.

2. Upon information and belief, at all dates and times hereinafter mentioned, defendant
BOB’S DISCOUNT FURNITURE CORPORATION was a foreign corporation, based in
Massachusetts corporation with a principal place of business in the State of Connecticut, doing
business in the State of New York .

3. Upon information and belief, at all the dates and times hereinafter mentioned,
defendant JOSEPH CORY HOLDINGS LLC was a foreign corporation, with a principal place of
business in the State of New Jersey, doing business in the State of New York. JOSEPH CORY
HOLDINGS LLC is wholly owned by its sole member, Joseph Cory Warehouses, Inc., which is
located in and incorporated in the State of New Jersey.

4, Upon information and belief, at all times hereinafter mentioned, the defendant BOB’S
DISCOUNT FURNITURE CORPORATION transacted business and committed a tortious act

within the State of New York and the within cause of action arose therefrom.
Case 1:18-cv-12304-AT Document 33 Filed 08/19/19 Page 2 of 5

5. Upon information and belief, at all times hereinafter mentioned, the defendant BOB’S
DISCOUNT FURNITURE CORPORATION regularly did, or solicited business, and derived
substantial revenues from goods sold, in the State of New York.

6. Upon information and belief, at all times hereinafter mentioned, the defendant
JOSEPH CORY HOLDINGS LLC transacted business and committed a tortious act within the
State of New York and the within cause of action arose therefrom.

7. Upon information and belief, at all times hereinafter mentioned, the defendant
JOSEPH CORY HOLDINGS LLC regularly did, or solicited business, and derived substantial
revenues from goods sold, in the State of New York.

8. Upon information and belief, at all the dates and times hereinafter mentioned,
defendant BOB’S DISCOUNT FURNITURE CORPORATION operated furniture stores in New
York State selling furniture to the public.

9. Upon information and belief, at all the dates and times hereinafter mentioned,
defendant JOSEPH CORY HOLDINGS LLC operated a furniture delivery service on behalf or
furniture stores in New York State selling furniture to the public including defendant BOB’S
DISCOUNT FURNITURE CORPORATION.

10. Upon information and belief pursuant contract or agreement oral or written defendant
JOSEPH CORY HOLDINGS LLC, agreed to make deliveries of furniture and to install same
upon delivery with the defendant BOB’S DISCOUNT FURNITURE CORPORATION.

11. Upon information and belief, at all the dates and times hereinafter mentioned, the
Defendant BOB’S DISCOUNT FURNITURE CORPORATION operated a store open to the
public at a location at 517 East 117" Street in New York County, City and State of New York.

12. Upon information and belie at all dates and times hereinafter mentioned the
Defendant BOB’S DISCOUNT FURNITURE CORPORATION, sold and offered to the public
for sale a four draw chest of draws .

13. On or about April to May 2017 the plaintiff Jacqueline Pacheco purchased a four
draw chest of draws from the Defendant BOB’S DISCOUNT FURNITURE CORPORATION.

14. That for good and valuable consideration the Plaintiff Jacqueline Pacheco purchased

the aforesaid chest of draws from Defendant BOB’S DISCOUNT FURNITURE
Case 1:18-cv-12304-AT Document 33 Filed 08/19/19 Page 3 of 5

CORPORATION and paid for the chest of draws, pald separately for delivery of same and
separately for installation of same to and at her home located in New York County.

15. On or about April to May of 2017 Defendant BOB’S DISCOUNT FURNITURE
CORPORATION and defendant JOSEPH CORY HOLDINGS LLC., their agents, servants and
employees, delivered the aforesaid purchased four draw chest of draws to the plaintiff's home but
negligently, carelessly and recklessly, failed to install same or secure same to a wall or otherwise
as required.

16. On or about August 31, 2017, at plaintiff's residence the plaintiff C.A. an Infant was
was caused to be injured and to sustain injuries when the aforesaid four draw chest of draws fell
over onto the infant C.A., due to the negligence, carelessness and recklessness of the defendant
BOB’S DISCOUNT FURNITURE CORPORATION and defendant JOSEPH CORY
HOLDINGS LLC, their agents, servants and employees, in failing to secure the aforesaid
purchased four draw chest of draws to a wall or otherwise when delivered although they knew of
the dangers there existing and although placed on notice of same at said time.

17. The aforesaid accident and the injuries to the plaintiff C.A., were caused by the
negligence, carelessness and recklessness of the defendant BOB’S DISCOUNT FURNITURE
CORPORATION and JOSEPH CORY HOLDINGS LLC, their agents, servants and employees
acting in the scope of their employment without any negligence on the part of plaintiff C.A. or
Jacqueline Pacheco, contributing thereto.

18. By reason of the foregoing, plaintiff C.A. sustained personal injuries of a permanent
nature; has become and will continue to be disabled; was required to and did undergo medical
care and rehabilitation; and is unable to enjoy and partake in the otherwise normal activities of
life all to his great damaget.

AS AND FOR A SECOND CAUSE OF
ACTION ON BEHALF OF JACQULINE PACHECO

19. Plaintiff repeats and re-alleges all of the allegations of the complaint numbered 1-18
above as if set forth herein at length.

20. As a result of all of the foregoing the plaintiff Jacqueline Pacheco lost the love , aid
comfort companionship of the plaintiff C.A., an infant.

WHEREFORE, Plaintiff(s) demand judgment against the defendants BOB’S
Case 1:18-cv-12304-AT Document 33 Filed 08/19/19 Page 4 of5

DISCOUNT FURNITURE CORPORATION and JOSEPH CORY HOLDINGS LLC jointly

and severally on the First Cause of Action, and the Second Cause of Action together with

interest, costs and disbursements of this action.

Dated: New York, New York
August 19, 2019

}

   

Le
Yours, etc.,

THOMAS P“MARKOVITS, ESQ. (3455)
MIRMAN, MARKOVITS & LANDAU, P.C\
Attorney for Plaintiff(s)

Office and Post Office Address

291 Broadway - 6th Floor

New York, New York 10007

Tel. No.: (212) 227-4000

File No.; 212183

NO SERVICE BY FAX ACCEPTED
Case 1:18-cv-12304-AT Document 33 Filed 08/19/19 Page 5of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

C.A. INFANT BY MOTHER AND NATURAL GUARDIAN JACQUELINE PACHECO
AND JACQUELINE PACHECO INDIVIDUALLY,

Plaintiff(s),

-against-

BOB’S DISCOUNT FURNITURE CORPORATION AND JOSEPH CORY HOLDINGS
LLC

Defendant(s).

 

SECOND AMENDED COMPLAINT
MIRMAN, MARKOVITS & LANDAU, P.C.
291 Broadway - 6th Floor

New York, New York 10007
Tel. No. (212) 22-4000
